Title: Thomas Jefferson’s Notes on Mutual Assurance Society Policy, [ca. 10 May 1818]
From: Jefferson, Thomas
To: 


          
              ca. 10 May 1818 
          
          
          
          
          
            
              
              D  
              
              D 
            
            
              A. Scale house. insured
              320.
              valued
              400
            
            
              B. Transfer
              200.
              
              250
            
            
              C. Warehouse
              288 
              
              360
            
            
              
              808 
              
              1010
            
            
              D. Warehouse
              160 
              
              200
            
            
              E. Warehouse
              240.
              
              300
            
            
              
              400 
              
              
            
            
              
              1208 
              
              1510
            
          
          the houses D. & E. being blown down the valuation was reduced to 1010.D. and the insurance of the 1510. having been 9.11 D that of the 1010.D. is thus found
          As 1510 : 9.11 :: 1010 : 6.09
          my new warehouse was built in 1811.
          the Warehouse C. was taken down in 1814
          
            
              1809.
               Aug. 27.
              pd by G. & J. to W. Dawson fee on valuan of my mill 11.40.
            
            
              
               Sep. 5.
              pd Benj. Brown for the fire insurce co. 63.55 being a requisition on the former insurance of Monto house.
            
            
              1811.
               Apr. 3.
              pd by E. Bacon to B. Brown 28.24
            
            
              1813.
               Aug. 7.
              gave ord. on G. & J. for 43.27 for the houses at Monticello for the years 1811.12.13 inclusive.
            
            
              1818.
               May 10.
              inclosed to Jas Rawlings order on P. Gibson for 71.90 arrearages for the insurance of Monto house for 1814.15.16.17.18. with interest.
            
          
        